Name: COMMISSION REGULATION (EC) No 1752/97 of 9 September 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 10 . 9 . 97 1 EN 1 Official Journal of the European Communities L 246/5 COMMISSION REGULATION (EC) No 1752/97 of 9 September 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat ­ eral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 10 September 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 September 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 337, 24. 12. 1994, p. 66 . 0 OJ L 325, 14. 12. 1996, p . 5. (3) OJ L 387, 31 . 12. 1992, p. 1 . (4) OJ L 22, 31 . 1 . 1995, p. 1 . L 246/6 EN Official Journal of the European Communities 10.9 . 97 ANNEX to the Commission Regulation of 9 September 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country Standard import code ( ·) value 0709 90 79 052 74,1 999 74,1 0805 30 30 388 59,8 524 64,3 528 58,5 999 60,9 0806 10 40 052 76,6 064 68,7 400 177,3 999 107,5 0808 10 92, 0808 10 94, 0808 10 98 388 61,5 400 56,2 512 37,5 528 55,5 804 83,6 999 58,9 0808 20 57 052 73,5 064 85,6 388 36,3 512 8,9 528 64,8 999 53,8 0809 40 30 052 54,2 064 54,2 066 48,5 068 64,4 400 110,5 624 146,4 999 79,7 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ L 14, 19 . 1 . 1996, p. 6). Code 999 stands for 'of other origin '.